11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Jennifer McGough Russell, as                  * From the 39th District Court
Trustee of the Jennifer McGough                 of Stonewall County,
Russell Trust and as Co-Trustee                 Trial Court No. 4676
of the Bobby Frank McGough Trust,

Vs. No. 11-19-00270-CV                        * August 12, 2021

John Michael McGough, as                      * Memorandum Opinion by Trotter, J.
Trustee of the John Michael McGough             (Panel consists of: Trotter, J.,
Trust and as Co-Trustee of the                 Williams, J., and Wright, S.C.J.
Bobby Frank McGough Trust,                      sitting by assignment)
                                                (Bailey, C.J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Jennifer McGough Russell, as Trustee of the Jennifer
McGough Russell Trust and as Co-Trustee of the Bobby Frank McGough Trust.